Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments and amendments filed 2/13/21 with respect to the rejection under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of the claims under 35 USC § 112(b) has been withdrawn. 
Applicant's arguments filed 2/13/21 have been fully considered but they are not persuasive with respect to the rejection under 35 USC § 103. 
The applicant argues that the collection orifice cited as element 11 in the office action is not sealed by the valve. The examiner was rejecting the claims as best understood given the indefiniteness. Given the clarity of the claims as amended the examiner has been able to provide a more precise rejection over the prior art. With regards to this the examiner has added to the citation the orifice S of Morokuma as teaching this feature as an additional explicit example as this is more consistent with the corresponding feature of the applicant’s specification and as argued in their remarks. This is not intended as a change of the basis of the rejection, which remains the same, but rather as a clarification of the intended rejection. The examiner should additionally point out that given the broad nature of the claims there are many additional elements in Morokuma that may qualify to teach the claimed features, so the citations should always be understood as non-limiting. It is advisable that the applicants read and understand the prior art to a sufficient degree to recognize how the prior art relates to their claim language. Office action citations are only meant to be illustrative to help aid the applicants. To that 
The examiner invites the applicants to schedule an interview at any time should they ever wish to discuss any matter related to their application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,9,17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morokuma US 20130320207 A1 in view of Vanhaecke US 20170299522 A1.

Regarding Claim(s) 1, Morokuma teaches: A spectroscopy system comprising 
a sample chamber configured to contain a target sample, (Morokuma 8)
a sample analyzer, (Morokuma 100)
and a fluid conduit to allow transfer of a portion of the target sample from the sample chamber to the sample analyzer, (Morokuma 103)
and further comprising a collection orifice in the fluid conduit configured to allow passage of a portion of the target sample from the sample chamber into the fluid conduit; (Morokuma elements 11/S/etc.; [0041],[0062],[0069])
wherein the system further comprises a bypass valve configured to seal the collection orifice and bypass flow from the sample chamber to the fluid conduit. (Morokuma 7; [0041],[0062],[0069])
	Morokuma does not adequately teach: wherein the spectroscopy system is laser assisted
	Vanhaecke teaches: wherein the spectroscopy system is laser assisted (Vanhaecke [0031])
It would have been obvious to one of ordinary skill in art to utilize the laser ablation for generating the vapor as taught in Vanhaecke instead of the heater as taught in Morokuma for the (Vanhaecke [0003]) 

Regarding Claim(s) 17, Morokuma teaches: A device for bypassing a sample chamber of a laser assisted spectroscopy system during opening of the sample chamber for sample replacement, 
a sample chamber to contain the target sample, (Morokuma 8)
a sample analyzer, (Morokuma 100)
a fluid conduit configured to transfer the sample from the sample chamber to the sample analyzer, (Morokuma 103)
and a collection orifice in the fluid conduit into the sample chamber; (Morokuma elements 11/S/etc.; [0041],[0062],[0069])
and wherein the device comprises a bypass valve to cover the collection orifice. (Morokuma 7; [0041],[0062],[0069])
	Morokuma does not adequately teach: wherein the laser assisted spectroscopy system comprises a laser configured to ablate a sample from a target sample,
	Vanhaecke teaches: wherein the laser assisted spectroscopy system comprises a laser configured to ablate a sample from a target sample, (Vanhaecke [0031])
It would have been obvious to one of ordinary skill in art to utilize the laser ablation for generating the vapor as taught in Vanhaecke instead of the heater as taught in Morokuma for the benefit of allowing the analysis of solid materials in addition to the liquid sample of Morokuma thereby increasing utility. (Vanhaecke [0003]) 

Regarding Claim(s) 2, Morokuma does not adequately teach: further comprising a laser, wherein the laser is configured to contact and ablate the target sample and the portion of the target sample is a sample plume ablated from the target sample.
	Vanhaecke teaches: further comprising a laser, wherein the laser is configured to contact and ablate the target sample and the portion of the target sample is a sample plume ablated from the target sample. (Vanhaecke [0031])
It would have been obvious to one of ordinary skill in art to utilize the laser ablation for generating the vapor as taught in Vanhaecke instead of the heater as taught in Morokuma for the benefit of allowing the analysis of solid materials in addition to the liquid sample of Morokuma thereby increasing utility. (Vanhaecke [0003]) 

Regarding Claim(s) 3, Morokuma teaches: wherein the sample analyzer comprises a plasma generator (Morokuma 101)
and a mass spectrometer. (Morokuma 100)

Regarding Claim(s) 4, Morokuma teaches: wherein the sample chamber is configured to be sealed from ambient air during analysis (Morokuma [0062])
and open to ambient air during target sample replacement. (Morokuma [0069])
	Morokuma does not adequately teach: wherein the analysis is laser assisted spectroscopy
	Vanhaecke teaches: wherein the analysis is laser assisted spectroscopy (Vanhaecke [0078])
It would have been obvious to one of ordinary skill in art to combine the laser assisted spectroscopy as taught in Vanhaecke with analysis system as taught in Morokuma for the benefit of providing multiple ways of analyzing the sample simultaneously thereby increasing utility. (Vanhaecke [0078]) 

Regarding Claim(s) 5, Morokuma teaches: wherein the bypass valve is configured to seal the collection orifice when the sample chamber is open to ambient air. (Morokuma [0067])

Regarding Claim(s) 9, Morokuma teaches: wherein the bypass valve is configured to close the collection orifice as the sample chamber is opened to replace the target sample. (Morokuma [0067])

Regarding Claim(s) 20, Morokuma teaches: wherein the closing of the collection orifice by the bypass valve is coordinated with opening of the sample chamber to replace the target sample. (Morokuma [0067])


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881